Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2, 4-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record doesn’t teach or reasonably suggest the clarification for a priority change threshold being the number of times a priority listing can be changed.  This is also not obvious to one or ordinary skill in the art because the reason isn’t obvious for a refinement of search a listing to be limited to a number of times.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
XIA et al. US 20090234825 A1 teaches ranked webpages based on number of reviews in paragraph [0046].  See also paragraph [0135] with teaching that webpages 
Sidhu et al. US 20090265229 A1 tracking number of bids on a listing in paragraph [0057].
Reuther et al. US 20070192300 A1 teaches dynamically ranking result based on relevancy scores in accordance to a normalization factor in paragraph [0019].
Hammond et al. US 20020082977 A1 teaches aggregation of on-line auction listing and market data for use to increase likely revenues from auction listings (Title).
Whitman et al. US 6772150 B1 teaches search query refinement using related search phrases (Title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached at (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


March 17, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152